Name: 2014/446/EU: Council Decision of 8 July 2014 appointing two Italian members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2014-07-10

 10.7.2014 EN Official Journal of the European Union L 201/27 COUNCIL DECISION of 8 July 2014 appointing two Italian members of the Committee of the Regions (2014/446/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Italian Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. On 3 June 2010, by Decision 2010/311/EU (3), Mr Roberto COTA was appointed as member until 25 January 2015. (2) Two members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Giovanni CHIODI and Mr Roberto COTA, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed as members to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015:  Mr Luciano D'ALFONSO, Presidente della Regione Abruzzo  Mr Sergio CHIAMPARINO, Presidente della Regione Piemonte. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 8 July 2014. For the Council The President P. C. PADOAN (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11. (3) OJ L 140, 8.6.2010, p. 26.